                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         BRANDI MICHELLE LANE                            CASE NO. 16-42917-MAR
                                                         CHAPTER 13
                                                         HONORABLE MARK A. RANDON
                   DEBTOR.
_________________________________/
KAREN E. EVANGELISTA (P36144)
Attorney for Debtor
410 W. University, Suite 225
Rochester, MI 48307
(248) 652-7990
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
 (586) 726-1000
__________________________/

                      PROOF OF SERVICE OF AFFIDAVIT OF DEFAULT

        CRAIG S. SCHOENHERR, SR., being first duly sworn, deposes and says that on August 25,
2020, a copy of the Affidavit of Default and this Proof of Service was served upon:

         Karen E. Evangelista                                    Krispen S. Carroll
         Attorney for Debtor                                     Trustee
         410 W. University, Suite 225                            719 Griswold, Suite 1100
         Rochester, MI 48307                                     Detroit, MI 48226

electronically pursuant to the court notice of service, and to those not electronically registered by first
class mail, postage fully prepaid thereon.

                                                 O’REILLY RANCILIO P.C.

                                                 /s/ Craig S. Schoenherr, Sr.
                                                 CRAIG S. SCHOENHERR, SR. (P32245)
                                                 Attorney for Creditor
                                                 12900 Hall Road, Suite 350
                                                 Sterling Heights, MI 48313-1151
                                                 (586) 726-1000
                                                 ecf@orlaw.com

DATED: August 25, 2020




 16-42917-mar         Doc 108      Filed 08/25/20      Entered 08/25/20 14:27:26           Page 1 of 1
